In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Queens County (McGowan, J.), dated August 5, 2009, which denied her application pursuant to Family Court Act § 1028 (a) for the return of her son Elijah O. to her custody.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly denied her application pursuant to Family Court Act § 1028 (a) to return the subject child to her custody. The evidence adduced at the hearing established that returning the child to the mother would present an imminent risk to his emotional, mental, and physical health (see Family Ct Act § 1028 [a]; Matter of Amber Gold J., 59 AD3d 719 [2009]; Matter of Gabriel James M., 59 AD3d 448 [2009]).
The parties’ remaining contentions are without merit. Rivera, J.P., Angiolillo, Chambers and Austin, JJ., concur